I3S/-/6
                                        ELECTRONIC RECORD



                                                                                Miscellaneous/Other Criminal
                                                                                including Misdemeanor or
COA #       09-15-00286-CR                                  OFFENSE:            Felony

STYLE:      Brian Vanorman v. The State of Texas            PUNISHMENT:


                                                            COUNTY:             Montgomery

TRIAL COURT:             221st District Court                            Appellant's               MOTION
TRIAL COURTS:            15-03-02762 CR                         FOR REHEARING IS:        DENIED
TRIAL COURTJUDGE:        Judge Lisa Benge Michalk               DATE:         11-02-16
DISPOSITION:       AFFIRMED                                     JUDGE:        PER CURIAM




DATE:         09-21-16

JUSTICE:      LeanneJohnson          PC     NO        S   YES

PUBLISH: ~NO                         DNP:       YES


CLK RECORD:        08-21-16                               SUPPCLKRECORD:
RPT RECORD:        08-12-15                               SUPPRPTRECORD:
STATE BR:          05-04-16                               SUPP BR:
APPBR:             02-03-16; 06-21-16                     PROSE BR:




                                                                                         I3S/-/6
                               IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    CCA#           PD-1:$81-16



   APPELLANTS Petition                                               Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

                                                                     JUDGE:

DATE: _                                                              SIGNED:                        PC:

JUDGE:                                                               PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN                           MOTION FOF\ STAY 0 F MANDATE IS:

CCA IS:.                  ON                                                                  ON

JUDGE:                                                               JUDGE: